                 Case 1:20-cv-01798-SAB Document 5 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   KULDIP SINGH,                                      Case No. 1:20-cv-01798-SAB

12                   Plaintiff,                         ORDER DENYING SECOND
                                                        APPLICATION TO PROCEED IN FORMA
13          v.                                          PAUPERIS AND REQUIRING PLAINTIFF
                                                        TO FILE LONG FORM APPLICATION
14   COMMISSIONER OF SOCIAL SECURITY,
                                                        (ECF NO. 4)
15                   Defendant.
                                                        TWENTY DAY DEADLINE
16

17          Plaintiff Kuldip Singh filed a complaint on December 22, 2020, challenging a final

18 decision of the Commissioner of Social Security denying his application for disability benefits.

19 Plaintiff did not pay the filing fee in this action and instead filed an application to proceed in
20 forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 1, 2.) However, Plaintiff’s application

21 to proceed in forma pauperis was not adequately completed. On December 23, 2020, an order

22 issued requiring Plaintiff to file a long form application to proceed without prepayment of fees.

23 (ECF No. 3.)

24          On January 12, 2021, Plaintiff filed an application to proceed in district court without

25 prepaying fees or costs. (ECF No. 4.) However, on review of the document, it again is not

26 adequately completed for the Court to determine if Plaintiff is entitled to proceed in this action
27 without prepayment of fees. Plaintiff did not include any information on the amount of income

28 received by him or his spouse from employment. (Id. at 1.) He states that his spouse has


                                                    1
                 Case 1:20-cv-01798-SAB Document 5 Filed 01/13/21 Page 2 of 2


 1 $4,301.00 in checking. (Id. at 3.) He lists expenses for his rental or mortgage payment, utilities,

 2 food and life insurance that total $2,980.00, while stating he does not know other expenses. (Id.

 3 at 5-6.) He inconsistently states that his property insurance is included in the house payment, but

 4 that he does not know the amount of the homeowners or renters insurance and lists his and his

 5 spouse’s combined life insurance as $800.00 per month. (Id. at 5.) He states that he spent

 6 $7,000.00 on his father’s funeral. (Id. at 6.) On its face, it would appear that Plaintiff is not

 7 entitled to proceed in this action without prepayment of fees. However, the Court will provide

 8 Plaintiff with one final opportunity to demonstrate that he qualifies to proceed without

 9 prepayment of fees due to the numerous incomplete responses on the application.

10          Accordingly, IT IS HEREBY ORDERED that:

11          1.      Plaintiff’s second application to proceed in forma pauperis, filed January 12,

12                  2021, is DENIED without prejudice;

13          2.      The Clerk of the Court is directed to forward an in forma pauperis application

14                  (Long Form) to Plaintiff;

15          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

16                  $402.00 filing fee for this action, or (2) file an application to proceed in forma

17                  pauperis without prepayment of the fee; and

18          4.      If Plaintiff fails to comply with this order, this action shall be dismissed.

19
     IT IS SO ORDERED.
20

21 Dated:        January 13, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                       2
